EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Lipchitz on 8-1-22.
The application has been amended as follows:
In claim 1 lines 8-9, the phrase “wherein the upper cavity has a side wall portion with a radius that is greater than a radius of a side wall portion of the lower cavity” has been replaced with --wherein the handle resting surface of the upper cavity has a radius that is greater than a radius of the handle resting surface of the lower cavity--.
In claim 2 lines 1-2, the phrase “the handle resting surface the lower” has been replaced with --the handle resting surface of the lower--.
In claim 4 line 2, the phrase “the opening of the top surface” has been replaced with --the cavities--.
Claim 8 has been replaced with --The stand of claim 1 wherein the stand comprises a bottom surface opposite the top surface and further comprising a ring fixed to the bottom surface.--.
Claim 9 has been replaced with --The stand of claim 8 wherein a lower portion of the handle resting surface of the lower cavity and the bottom surface define a drainage opening.--.
In claim 12 lines 3-4, the phrase “upper cavity with a handle resting surface” has been replaced with --upper cavity defined by a handle resting surface--.
In claim 12 lines 9-10, the phrase “wherein the upper cavity has a side wall portion with a radius that is greater than a radius of a side wall portion of the lower cavity” has been replaced with --wherein the handle resting surface of the upper cavity has a radius that is greater than a radius of the handle resting surface of the lower cavity--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses a stand with an opening having an upper cavity with a radius, a lower cavity with a radius, the lower cavity is in communication with the upper cavity, and upper cavity radius is greater than the lower cavity radius in combination with the remaining limitations.  On pages 13-14 of Applicants arguments (7-19-22), Applicant compares the current claims to the combination Ogbuagu (9,801,502) in view of Kim (2006/0145042) used in the rejection in the previous Office action.  The Examiner adopts this reasoning as to why the Ogbuagu in view of Kim no longer read on the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01 August 2022
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724